12/28/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0540


                                          DA 21-0540

                                                                            FILED
                                                                            DEC 2 8 2021
IN THE MATTER OF:                                                         Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of IVIontana

R.J.E.,                                                               ORDER

               A Youth in Need of Care.




          This matter comes before the Court on the petition of Appellate Defender
Chad Wright for leave to file an out-of-time appeal on the Father's behalf, pursuant to
M. R. App. P. 4(6). The petition includes an Affidavit of trial counsel Michael Strand with
explanation that due to his illness, absence from the office, and miscommunication with
Father, he did not timely perfect Father's appeal.
          The order terminating Father's parental rights was issued by the Thirteenth Judicial
District Court, Yellowstone County, on October 4, 2021, in Cause No. DN 17-154. To
guarantee that Father's right to appeal is protected, the Appellate Defender requests an order
permitting an out-of-time appeal from that Order. If Father is not permitted to appeal, it
would constitute a gross miscarriage of justice and unduly punish him. The petition further
states the Attorney General has no objection.
          Given the importance of the interests at stake for the Father, and without objection,
          IT IS ORDERED that the petition for leave to file an out-of-time appeal is
GRANTED.
          IT IS FURTHER ORDERED that the Appellate Defender shall have ten days from
the date of this Order within which to file a Notice of Appeal. The Appellate Defender shall
immediately order the appropriate transcripts, if they have not been already ordered.
      The Clerk of this Court is directed to provide copies of this Order to all counsel of
record.
                          't/ Th
          DATED this       day of December, 2021.




                                            2